UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:8/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2012(Unaudited) DWS Large Cap Value Fund Shares Value ($) Common Stocks 95.9% Consumer Discretionary 7.4% Distributors 1.3% Genuine Parts Co. (a) Diversified Consumer Services 1.2% H&R Block, Inc. Media 2.7% Comcast Corp. "A" Time Warner, Inc. (a) Multiline Retail 2.2% Family Dollar Stores, Inc. Target Corp. Consumer Staples 8.9% Beverages 1.4% PepsiCo, Inc. Food & Staples Retailing 1.5% CVS Caremark Corp. Food Products 3.7% DE Master Blenders 1753 NV* General Mills, Inc. Hillshire Brands Co. Kellogg Co. (a) Mead Johnson Nutrition Co. Tobacco 2.3% Altria Group, Inc. Philip Morris International, Inc. Energy 14.6% Energy Equipment & Services 3.5% Cameron International Corp.* Halliburton Co. Noble Corp.* (a) Oil, Gas & Consumable Fuels 11.1% Canadian Natural Resources Ltd. (a) Chevron Corp. ConocoPhillips Marathon Oil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Phillips 66 Suncor Energy, Inc. Financials 18.9% Capital Markets 1.8% Ameriprise Financial, Inc. The Goldman Sachs Group, Inc. Commercial Banks 3.9% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. Consumer Finance 1.3% Capital One Financial Corp. Diversified Financial Services 3.5% JPMorgan Chase & Co. The NASDAQ OMX Group, Inc. Insurance 8.4% Alleghany Corp.* Fidelity National Financial, Inc. "A" HCC Insurance Holdings, Inc. (a) Lincoln National Corp. (a) MetLife, Inc. PartnerRe Ltd. Prudential Financial, Inc. Health Care 12.8% Health Care Equipment & Supplies 2.6% Baxter International, Inc. Becton, Dickinson & Co. (a) Health Care Providers & Services 3.6% Aetna, Inc. Humana, Inc. McKesson Corp. Pharmaceuticals 6.6% Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Industrials 7.3% Aerospace & Defense 4.3% Northrop Grumman Corp. (a) Raytheon Co. (a) United Technologies Corp. Industrial Conglomerates 3.0% General Electric Co. Information Technology 6.5% Communications Equipment 1.5% Cisco Systems, Inc. Computers & Peripherals 1.0% EMC Corp.* Semiconductors & Semiconductor Equipment 1.0% Intel Corp. (a) Software 3.0% Microsoft Corp. Oracle Corp. Materials 8.0% Chemicals 3.6% Air Products & Chemicals, Inc. Potash Corp. of Saskatchewan, Inc. (a) Praxair, Inc. (a) Containers & Packaging 1.5% Sonoco Products Co. Metals & Mining 2.9% Goldcorp, Inc. (a) Newmont Mining Corp. Telecommunication Services 3.7% Diversified Telecommunication Services AT&T, Inc. (a) CenturyLink, Inc. (a) Utilities 7.8% Electric Utilities American Electric Power Co., Inc. Duke Energy Corp. Entergy Corp. Exelon Corp. FirstEnergy Corp. (a) Southern Co. Total Common Stocks (Cost $1,293,386,775) Exchange-Traded Fund 1.2% SPDR Gold Trust* (a) (Cost $18,076,643) Securities Lending Collateral 16.4% Daily Assets Fund Institutional, 0.23% (b) (c) (Cost $245,074,720) Cash Equivalents 2.4% Central Cash Management Fund, 0.14% (b) (Cost $35,669,971) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,592,208,109) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,609,296,550.At August 31, 2012, net unrealized appreciation for all securities based on tax cost was $119,793,536.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $202,235,309 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $82,441,773. (a) All or a portion of these securities were on loan amounting to $241,240,367. In addition, included in other assets and liabilities, net is a pending sale, amounting to $309,432, that is also on loan. The value of all securities loaned at August 31, 2012 amounted to $241,549,799 which is 16.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2012 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $ $
